Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This action is responsive to the communication filed on 07/23/2019.
Claim Objections
2.	Claims 17-20 are objected to because of the following informalities:  
Each of the said claims refer to “the system of claim 1”, but appear to have intended to claim dependency of the system of claim 16.  Appropriate correction is required.

3.	Claims 9 and 19 are objected to because of the following informalities: 
The limitations of “wherein the SCV metric a ratio of the power difference during target function operation of the IC design and noise power consumption of the IC design not related to the target function operation” appear to contain minor grammatical issues.
Appropriate correction is required.

Claim Rejections – 35 USC 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claim 2 recites the limitation "the computing device".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections – 35 USC 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 7, 11-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walters et al (US 2016/0140340).
With respect to claim 1, Walters et al teaches a method for pre-silicon power side-channel leakage (PSCL) assessment (par [0012], lines 1-10 and [0014], lines 1-10, which disclose simulator and software testing for analyzing side-channel leakage), comprising: 
obtaining, by a computing system, an integrated circuit (IC) design (par [0070], lines 15-25, which discloses hardware security testing regarding side-channel leakage vulnerability of a device corresponding to a re-design of software to be executed on the device); 
identifying, by the computing system, target registers in the IC design (fig. 4, ‘416, “register bank” & par [0075], lines 10-1, “simulated device register”); 
generating, by the computing system, input patterns associated with a target function (par [0118], lines 5-7, “leakage patterns” & par [0132], lines 21-23, “side-channel leakage of secret input information”), the input patterns configured to generate a power difference in the target registers when processing the target function (par [0119], lines 10-20, par [0121], lines 6-14 & par [0124], lines 1-6, which disclose using the input masked values for determining differential power analysis upon executing vulnerability testing); 
determining, by the computing system, a side-channel vulnerability (SCV) metric (par [0114], lines 1-5, “SCA vulnerability”) based at least in part upon the power difference produced by the input patterns (par [0118], lines 5-7 & par [0121], lines 6-14, which disclose determined vulnerability being based on measured difference performed during vulnerability testing, leakage patterns, and difference in values during side-channel leakage analysis); 
identifying, by the computing system, a vulnerability in the IC design based at least in part upon the SCV metric (par [0114], lines 1-10, which discloses detecting vulnerabilities and identifying the source of each SCA vulnerability and predicted side-channel leakage); and 
generating, by the computing system, an indication of the vulnerability in the IC design (par [0114], lines 1-10, “identify the source of SCA vulnerability”).
With respect to claim 7, Walters et al teaches wherein the input patterns are SCV-guided patterns generated using SCV-guided pattern generation (SPG) based upon the target registers and target function (par [0118], lines 5-15, which discloses that the collected leakage patterns being drawn to side-channel leakage analysis and correlated with maximum register writes). 
With respect to claim 11, Walters et al teaches wherein identification of the vulnerability in the IC design is based upon a success rate (SR) of a side-channel attack on the IC design, where the SR is a likelihood estimation based at least in part upon the SCV (fig. 10, 12-12B, par [0070], lines 15-27, & par [0114], lines 1-10, which disclose predicting side-channel leakage based on results collected from previous side-channel measurement results are utilized for redesign on the embodiment being tested for vulnerabilities). 
With respect to claim 12, Walters et al teaches modifying the IC design in response to the identification of the vulnerability (par [0050] & fig. 14A, “source of leakage”). 
With respect to claim 13, Walters et al teaches fabricating the modified IC design (par [0070], lines 15-17, “security analysis and redesign is complete”). 
With respect to claim 14, Walters et al teaches the IC design is a computer-aided design (CAD) of the IC ([0070], lines 15-17 & par [0071], lines 10-20, which disclose using simulated devices to design and re-design of the embodiment). 
With respect to claim 15, Walters et al teaches wherein the IC design comprises a cryptographic circuit (par [0115], lines 16-20, “cryptographic processing”). 
With respect to claim 16, Walters et al teaches a system for pre-silicon power side-channel leakage (PSCL) assessment (par [0012], lines 1-10 and [0014], lines 1-10, which disclose simulator and software testing for analyzing side-channel leakage), comprising: 
a computing device (fig. 18, ‘1800) comprising at least one processor (fig. 18, ‘1806) and memory (fig. 18, ‘1804); and 
a PSCL assessment application that, when executed by the at least one processor (par [0014], lines 1-5, “analyzing side-channel leakage”), causes the computing device to: 
identify target registers in an integrated circuit (IC) design (fig. 4, ‘416, “register bank” & par [0075], lines 10-1, “simulated device register”); 
par [0118], lines 5-7, “leakage patterns” & par [0132], lines 21-23, “side-channel leakage of secret input information”), the input patterns configured to generate a power difference in the target registers when the IC design processes the target function (par [0119], lines 10-20, par [0121], lines 6-14 & par [0124], lines 1-6, which disclose using the input masked values for determining differential power analysis upon executing vulnerability testing); 
determine a side-channel vulnerability (SCV) metric (par [0114], lines 1-5, “SCA vulnerability”) based at least in part upon the power difference produced by the input patterns (par [0118], lines 5-7 & par [0121], lines 6-14, which disclose determined vulnerability being based on measured difference performed during vulnerability testing, leakage patterns, and difference in values during side-channel leakage analysis); and
generate an indication of a vulnerability in the IC design identified based at least in part upon the SCV metric (par [0114], lines 1-10, which discloses detecting vulnerabilities and identifying the source of each SCA vulnerability and predicted side-channel leakage). 

With respect to claim 18, Walters et al teaches wherein the input patterns are SCV-guided patterns generated using SCV-guided pattern generation (SPG) based upon the target registers and target function (par [0118], lines 5-15, which discloses that the collected leakage patterns being drawn to side-channel leakage analysis and correlated with maximum register writes). 


With respect to claim 20, Walters et al teaches wherein the vulnerability in the IC design is identified based upon a success rate (SR) of a side-channel attack on the IC design, where the SR is a likelihood estimation based at least in part upon the SCV (fig. 10, 12-12B, par [0070], lines 15-27, & par [0114], lines 1-10, which disclose predicting side-channel leakage based on results collected from previous side-channel measurement results are utilized for redesign on the embodiment being tested for vulnerabilities). 

Claim Rejections – 35 USC 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 2-5, 8, and 17 are rejected under 35 USC 103 as being unpatentable over Walters et al (US 2016/0140340) in view of Vedula et al (US 2016/0098565).
With respect to claim 2, Vedula et al further teaches wherein the target registers are identified using an information flow tracking (IFT) engine (par [0095], lines 12-14 & [0203], which disclose implementing flow tracking for determine unauthorized access to portions of a design) executed by the computing device, the target registers identified based at least in part upon a gate-level netlist of the IC design (par [0035]).
 within the side-channel leaking detection embodiment of Walters et al would provide the predictive result of allowing Walters et al to test for SCA vulnerabilities in a faster and more inexpensive manner (as disclosed in par [0011] of Vedula et al) because the disclosure of Vedula et al provides for side-channel attack vulnerability testing without the need for an entity associated with the device being automatically tested for a side-channel attack to needing side-channel collection equipment or needing an understanding of conducting a side-channel attack. 
With respect to claim 3, Walters et al teaches wherein the target registers are identified using identified key input ports (fig. 6, ‘652—658 & fig. 8, “register index”). 
With respect to claim 4, Vedula et al further teaches wherein the IFT engine analyzes propagation of key bits through sequential levels of the IC design to identify propagation paths (fig. 4 & par [0019], “key-bit output pairs”) and a listing of registers where the key bits propagate (par [0084], lines 1-6). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the side-channel attack counter-measuring system of Vedula et al within the side-channel leaking detection embodiment of Walters et al using the motivation disclosed regarding claim 2.
With respect to claim 5, Walters et al teaches wherein each register in the listing of registers is evaluated, by the computing system, to identify the target registers based upon a set of predefined properties (fig. 15-16B). 
With respect to claim 8, Vedula et al further teaches wherein the SCV-guided patterns are configured to introduce switching in logic of the IC design related to the target function (par [0027], “temporal logic”) and produce a Hamming weight (HVW) at the target registers (par [0066], “outputs having the Hamming distance……”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the side-channel attack counter-measuring system of Vedula et al within the side-channel leaking detection embodiment of Walters et al using the motivation disclosed regarding claim 2.

With respect to claim 17, Vedula et al further teaches wherein the target registers are identified using an information flow tracking (IFT) engine (par [0095], lines 12-14 & [0203], which disclose implementing flow tracking for determine unauthorized access to portions of a design) executed by the computing device, the target registers identified based at least in part upon a gate-level netlist of the IC design (par [0035]).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the side-channel attack counter-measuring system of Vedula et al within the side-channel leaking detection embodiment of Walters et al would provide the predictive result of allowing Walters et al to test for SCA vulnerabilities in a faster and more inexpensive manner (as disclosed in par [0011] of Vedula et al) because the disclosure of Vedula et al provides for side-channel attack vulnerability testing without the need for an entity associated with the device being automatically tested for a side-channel attack to needing side-channel collection equipment or needing an understanding of conducting a side-channel attack. 
	Claims 6, 9-10, and 19 are rejected under 35 USC 103 as being unpatentable over Walters et al (US 2016/0140340) in view of Poschmann et al (US 2015/0074159).
With respect to claim 6, Poschmann et al further teaches wherein the set of predefined properties consist of a function of secret information related to the key (par [0030], “secrecy of a key”), a function of controllable inputs to the IC design (fig. 6, ‘902), a function of a confusion property of the IC design (par [0055], lines 8-12), and a function of a divide-and-conquer property of the IC design (par [0089] lines 8-10). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the side-channel attack counter-measuring system of Poschmann et al within the side-channel leaking detection embodiment of Walters et al would provide the predictive result of allowing Walters et al to reduce hardware implementation costs regarding attack countermeasures (as disclosed in par [0287] of Poschmann et al) because the implementation of Poschmann et al utilizes the lowest amount of power required to perform differential power analysis (as disclosed in par [0077] and [0078] of Poschmann et al). 
With respect to claim 9, Poschmann et al further teaches wherein the SCV metric a ratio of the power difference during target function operation of the IC design and noise power consumption of the IC design not related to the target function operation (par [0090-0094], “increase the noise factor or to equalize the power consumption”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the side-channel attack counter-measuring system of  within the side-channel leaking detection embodiment of Walters et al according to the motivation regarding claim 6.
With respect to claim 10, Poschmann et al teaches wherein the power difference is a difference in power consumption between a first input pattern and a second input pattern that produce different Hamming weights at the target registers (par [0327-0331], “hamming weight of the S-box input…..hamming weight of the S-box output…..square t-differences”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the side-channel attack counter-measuring system of Poschmann et al within the side-channel leaking detection embodiment of Walters et al according to the motivation regarding claim 6.
With respect to claim 19, X et al further teaches wherein the SCV metric a ratio of the power difference during target function operation of the IC design and noise power consumption of the IC design not related to the target function operation (par [0090-0094], “increase the noise factor or to equalize the power consumption”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the side-channel attack counter-measuring system of Poschmann et al within the side-channel leaking detection embodiment of Walters et al would provide the predictive result of allowing Walters et al to reduce hardware implementation costs regarding attack countermeasures (as disclosed in par [0287] of Poschmann et al) because the implementation of Poschmann et al utilizes the lowest amount of power required to perform differential power analysis (as disclosed in par [0077] and [0078] of Poschmann et al).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20211104